Citation Nr: 1035107	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-24 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to additional compensation for a dependent for the 
period extending from May 1, 1996, to September 1, 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from March 1974 to November 1975. 

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.     

The RO has characterized the claim on appeal as is noted on the 
prior page of this decision.  However, in written statements 
submitted in October 2005, February 2006 and August 2006, the 
Veteran is in essence claiming that the RO's action of 
retroactively denying her additional compensation for a dependent 
for the period extending from May 1, 1996, to September 1, 2005, 
improperly created an overpayment of VA benefits the Veteran must 
now repay and that she should be responsible for doing so only 
with regard to that portion of the overpayment that was properly 
created.  By so asserting, she implies that she would like to 
waive recovery of the overpayment of the remaining amount, the 
amount that was improperly created.  The RO did not characterize 
the claim as entitlement to a waiver of recovery of an 
overpayment, to include the question of whether the overpayment 
was properly created, but the record raises this claim.  The 
Board thus refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a July 1976 rating decision, the RO granted the Veteran 
service connection for a psychiatric disability and assigned that 
disability a 100 percent evaluation.  

2.  Effective from September 1977 to May 1983, VA included in the 
Veteran's award additional benefits for C.J., a dependent spouse.  

3.  Effective from June 1986 to September 2005, VA included in 
the Veteran's award additional benefits for A.D., a dependent 
spouse.  

4.  In November 1986, VA informed the Veteran that she must 
promptly report to VA any change in the number or status of her 
dependents.  

5.  The Veteran divorced A.D. in April 1996, married D.G. on 
August 7, 1997, divorced D.G. on December 23, 2003, and married 
M.F. on August 1, 2005.

6.  The Veteran did not inform VA of her April 1996 and December 
23, 2003 divorces or August 7, 1997, and August 1, 2005, 
marriages until September 2005.


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for a 
dependent for the period extending from May 1, 1996 to September 
1, 2005 are not met.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.401, 3501 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA has not satisfied the VCAA's notice and 
assistance requirements in this case, but a remand for 
notification and/or assistance is unnecessary.  The VCAA is 
inapplicable here, because, as explained below, the facts are not 
in dispute and the outcome turns on the application of the law to 
those facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(holding that when the law, and not the underlying facts or 
development of the facts, are dispositive in a matter, the VCAA 
has no effect on the appeal); Smith v. Gober, 14 Vet. App. 227, 
231- 32 (2000) (holding that the VCAA is not applicable to 
matters involving pure statutory interpretation).  Rather, the 
law applicable in this case dictates such outcome.  



II.	 Factual Background and Analysis

In a July 1976 rating decision, the RO granted the Veteran 
service connection for a psychiatric disability and assigned that 
disability a 100 percent evaluation.  Based on this action, the 
Veteran became eligible for additional compensation for 
qualifying dependents.  See 38 U.S.C.A. § 1115 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.4(b)(2) (2009).

Effective from September 1977 to May 1983, VA included in the 
Veteran's award additional benefits for C.J., the Veteran's then 
dependent spouse.  From June 1983 to May 1986, the Veteran was 
not married and received no additional benefits for any 
dependents.  

In June 1986, VA again began including in the Veteran's award 
additional benefits for A.D., her then dependent spouse.  In a 
letter dated November 1986, VA informed the Veteran that she must 
promptly report to VA any change in the number or status of her 
dependents.  

The Veteran divorced A.D. in April 1996, but did not notify VA of 
the divorce.  She married D.G. on August 7, 1997, but again, did 
not notify VA of the marriage.  She divorced D.G. on December 23, 
2003, but did not then notify VA of the divorce.  She married 
M.F. on August 1, 2005.  

On September 13, 2005, the RO received from the Veteran a VA Form 
21-686c (Declaration of Status of Dependents) and supporting 
documentation, which showed that the Veteran divorced D.G. on 
December 23, 2003 and married A.F. on August 1, 2005.  At the 
time, VA was still including in the Veteran's award additional 
benefits for A.D., the spouse she married in June 1986.

The RO notified the Veteran of this fact by letters dated October 
2005 and January 2006.  Therein, the RO also informed the Veteran 
that, because she had not timely informed VA of her divorce from 
A. D., it was terminating the additional compensation she was 
receiving for A.D. as a dependent spouse, effective May 1, 1996, 
the first of the month following her divorce from him.  The RO 
also informed the Veteran that it had added additional 
compensation to her award for her current dependent spouse, M.F., 
effective September 1, 2005, the first of the month following the 
month of the marriage.  See 38 C.F.R. § 3.401(b) (2009).  

An overpayment of VA compensation benefits resulted from the VA's 
action in this regard.  The Veteran now contends that the 
overpayment should be adjusted to account for the years she was 
actually married and had a dependent spouse (August 7, 1997 to 
December 23, 2003), albeit one different than the one she 
reported in 1986.  She does not dispute the overpayment that 
resulted from receiving additional compensation for a dependent 
spouse when she was not married, from May 1, 1996 to August 6, 
1997 and from December 24, 2003 to July 31, 2005.

She asserts that in 1997, she notified VA, not through the RO, 
but rather through the VA Medical Center (VAMC) in Topeka, 
Kansas, of her marriage to D.G.  She claims that, thereafter, the 
VAMC changed her name in the computer system to reflect her new 
marriage and that a hard copy of her medical records would 
confirm this change.  She also claims that, in 1997, she obtained 
a National VA ID card from the VAMC, a copy of which is in the 
claims file, which reflects her name change following the 
marriage.  Allegedly, upon receipt of the card, she asked the 
clerk if she needed to notify the RO of the change in her 
dependent spouse, but the clerk said that she did not as he would 
be forwarding the information to the RO.   

The Veteran also asserts that in July 2003 she moved to North 
Carolina, after which representatives from the RO in Carteret 
County started referring to her by her prior surname.  She did 
not think much of it at the time, believing it was simply error 
on their part, and was confident it would be straightened out 
once all of her records from Kansas were transferred to North 
Carolina.  However, the error was not fixed until September 2005, 
when she submitted documentation of her marriage to M.F.

The Veteran asks the Board to consider that, in the past, she 
always complied with the requirement that she inform VA of a 
change in dependency status.  She argues that, based on that 
fact, logic indicates that she too complied with the same 
requirement, or endeavored to do so, in 1997.  

As an initial matter, the Board notes that, of record, are the 
Veteran's VA medical records dated 1997 to 1998 from the Topeka, 
Kansas division.  They make no mention of any name change or 
marriage and do not refer to the Veteran by name.  One notation 
mentions that the Veteran is there with her spouse; another 
mentions that the Veteran had been married four times and 
divorced thrice.  These records, alone, are insufficient to 
confirm that the Veteran notified VA of a change in her 
dependency status in 1997.   

Also of record is the identification card to which the Veteran 
refers, but similarly, alone, it is insufficient to confirm that 
the Veteran notified VA of a change in her dependency status in 
1997.  The card notes the correct surname, but is undated. 

In fact, there is other evidence of record refuting the Veteran's 
claim that she notified VA of a change in her dependency status 
and changed her name with VA in 1997 and establishes her 
questionable credibility.  In May 1996 and January 1997, the 
Veteran completed Direct Deposit Sign-Up Forms and signed them 
using the surname D. (by then she had married D.G. and was 
divorced from A.D.).  In June 1999 and June 2003, the Veteran 
completed Direct Deposit Sign-Up Forms and signed them using the 
surname G. (she was married to D.G. at the time).  By letter 
dated June 2003, the RO questioned the Veteran's signature in 
this regard, noted that VA showed her to be married to A.D., and 
asked for verification on the attached form of her current 
marital status.  

The Veteran returned the form the following month, but instead of 
providing the information requested, she asked that her claims 
file be transferred to the RO in North Carolina.  She signed the 
form using the surname G. 

An overpayment is created when VA determines that a payee has 
received monetary benefits to which he or she is not entitled.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2009).  The 
effective date of a reduction of compensation by reason of 
marriage, annulment or divorce on or after October 1, 1982 is the 
last day of the month in which such marriage, annulment or 
divorce occurs.  38 U.S.C.A. 
§ 5112(b)(2) (West 20020; 38 C.F.R. § 3.501(d)(2) (2009).  The 
effective date of the payment of benefits for a dependent spouse 
is the date of the marriage if the claim is received within one 
year of the date, or otherwise, the date the RO receives notice 
of the dependent's existence.  U.S.C.A. § 5110(f) (West 2002); 38 
C.F.R. 
§ 3.401(b) (2009).

As previously noted, the RO properly applied these statutory and 
regulatory provisions in adjusting the Veteran's award of VA 
compensation in response to her untimely notice of multiple 
divorces and remarriages occurring after 1986.  In failing to 
notify VA of these divorces and remarriages in a timely manner, 
an overpayment resulted, for which the Veteran is solely at 
fault.  In light of these findings, the Board concludes that the 
criteria for entitlement to additional compensation for a 
dependent for the period extending from May 1, 1996, to September 
1, 2005, are not met.  


ORDER

Additional compensation for a dependent for the period extending 
from May 1, 1996, to September 1, 2005, is denied.  


______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


